Citation Nr: 1510123	
Decision Date: 03/11/15    Archive Date: 03/24/15

DOCKET NO.  12-32 149	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for depression.  

2.  Entitlement to an initial compensable rating for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Alicia R. Bordewyk
INTRODUCTION

The Veteran served on active duty from August 1979 to June 1982.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which, in pertinent part, denied service connection for depression and granted service connection for bilateral hearing loss with a noncompensable rating assigned, effective June 21, 2011.  

The Veteran provided testimony during an informal hearing before a Decision Review Officer (DRO) in January 2013.  A transcript is of record.  

This appeal was processed, in part, using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The issue of entitlement to an initial compensable rating for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

A current diagnosis of depression has not been demonstrated.  


CONCLUSION OF LAW

The criteria for service connection for depression have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159(b) (2014).

The duty to notify was satisfied prior to the initial RO decision by way of a letter sent to the Veteran in August 2011 that informed him of his duty and VA's duty for obtaining evidence as well as the evidence needed to substantiate his claim for service connection.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  He was also notified of all elements of the service connection, including the disability-rating and effective-date elements of the claim.  

VA also has a duty to assist the Veteran in the development of a claim, which includes assisting the Veteran in the procurement of pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  Complete VA treatment records have been obtained and no other outstanding treatment records have been identified by the Veteran.  The Veteran specifically stated at the January 2013 DRO hearing that he has not received post-service treatment for his psychiatric symptoms.  

He was provided with a VA examination in October 2011.  The Board finds that the medical opinion evidence is adequate as it is based on physical examination and review of the Veteran's statements and contains clear findings.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The appeal is thus ready to be considered on the merits.

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a). 

To show a current disability for purposes of a claim for service connection, it is not necessary that the disability be present on the most recent examination.  Instead, it need only be shown that the disability was present at some point since the claim was filed.  McClain v. Nicholson, 21 Vet. App. 319 (2007).

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

The Board finds that the evidence of record does not demonstrate a current depression disability or an acquired psychiatric disability for which service connection can be granted.  The Veteran reported at an October 2011 VA examination and during the DRO hearing that he has not sought or received any psychiatric treatment or medication for a depression disability.  Indeed, there are no VA or private records in the claims file or identified by the Veteran which demonstrate depression post-service or since the institution of the claim.  

The October 2011 VA examination revealed orientation, communication, speech, concentration, abstract thinking, and memory within normal limits, appropriate appearance, hygiene, behavior, and thought processes, good eye contact, normal affect and mood, and unimpaired judgment.  After a complete review of the Veteran's history before, during, and after service and a thorough interview of the Veteran, the examiner concluded that depression was not found or diagnosed in the interview.  

The Board acknowledges the Veteran's contentions that he currently has and has had depression since the institution of this claim.  Lay evidence may be competent on a variety of matters concerning the nature and cause of disability.  Jandreau v. Shinseki, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  However, the diagnosis of depression is not similar to varicose veins or a broken leg where the symptoms are manifest even to a layman.  Moreover, depressive symptoms do not always equate to a diagnosed depression disability.  Only a mental health profession can make that diagnosis.  The Veteran's claim that he has depression, unsupported by clinical data or a rationale for the assertion, is of little probative value.  

The Board notes that alcohol abuse, in remission, was diagnosed at the 2011 VA examination.  However, service connection cannot be granted if the claimed disability is the result of the person's own willful misconduct or abuse of alcohol or drugs.  Moreover, the abuse of alcohol has not been demonstrated to be a symptom of a service-connected disability.  See Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001); see also 38 U.S.C.A. §§ 105, 1110 (West 2002); 38 C.F.R. §§ 3.1(n), 3.301 (2014).  No other acquired psychiatric disability has been demonstrated by the record.  

Given the lack of medical evidence demonstrating a current disability, the Board must conclude that the preponderance of the evidence is against the claim for service connection for depression, and it is, therefore, denied.  In arriving at the decision to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt rule enunciated in 38 U.S.C.A. § 5107(b).  However, as there is not an approximate balance of evidence, that rule is not applicable in this case.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Entitlement to service connection for depression is denied.  


REMAND

In a November 2014 brief, the Veteran, through his representative, asserted that his bilateral hearing loss is worse than it was at the March 2013 VA examination.  VA is obliged to afford a veteran a contemporaneous examination where there is evidence of an increase in the severity of the disability. VAOPGCPREC 11-95 (1995).  The veteran is also competent to provide an opinion that his disability has worsened.  Proscelle v. Derwinski, 2 Vet. App. 629 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with a VA examination to assess the current severity of service-connected bilateral hearing loss.  The examiner must specifically discuss the functional effects hearing loss has on the Veteran's activities of daily living and employment.  

2.  The agency of original jurisdiction (AOJ) should review the examination report to ensure that it contains the information, opinions, and rationales requested in this remand.

3.  After completion of all requested and necessary development, the AOJ should review the record in light of the new evidence obtained.  If any benefit for which there is a perfected appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case.  Once they are afforded an opportunity to respond, the claim should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


